Citation Nr: 1141094	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a disability manifested by impaired breathing, including sinusitis.

2. Entitlement to service connection for hiatal hernia.

3. Entitlement to service connection for a disability manifested by back pain.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus, including secondary to sinusitis.

6. Entitlement to service connection for vision problems, including secondary to medication taken for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to October 1994.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board proceeds to consider this appeal as original de novo (on the merits) claims for service connection, as the RO has also done, regardless of the fact that an unappealed, now final December 2002 rating decision formerly denied each of the benefits sought. Generally, the former December 2002 decision would call for         the Veteran to have to submit "new and material" evidence to first reopen his claims. See 38 C.F.R. § 3.156(a) (2011). Herein lies an exception to that rule, however, inasmuch as the Veteran has provided what appear to be complete copies of his service treatment records (STRs) which the RO could not obtain itself back in 2002. Under VA law, the receipt of such records permits VA to reconsider               the Veteran's claims anew, without him first having to reopen the claims. See 38 C.F.R. § 3.156(c)(1) (at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim). 

In addition, the Board has recharacterized two of the Veteran's claims, those for service connection for tinnitus and vision problems, in accordance with claimed theories of secondary service connection. See 38 C.F.R. § 3.310(a) (2011). 



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board concludes that further development of this case is in order, to primarily consist of arranging for the Veteran to undergo a series of VA Compensation and Pension examinations on the current manifestation and etiology of claimed disability. 

VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011). The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to a disability involving impaired breathing, the Veteran claims sinusitis and allergic rhinitis as the respiratory disorders that he manifests. Recent diagnoses of allergic rhinitis and pharyngitis are provided in a November 2009 private treatment consultation. The Veteran's STRs are also replete with references to both sinusitis and allergic rhinitis, including a detailed battery of tests designed to ascertain the exact source of his allergic reactivity. The Veteran alleges that the in-service problems are connected to the more recent symptomatology, and to investigate this theory VA respiratory examination is warranted. 


Regarding a hiatal hernia, the Veteran claims to have had this condition since 1994, which causes constant pain and requires him to have to sleep reclined. STRs do reflect an August 1994 entry where the Veteran sought treatment for a dull burning sensation in the chest when eating for several weeks, which upon evaluation was diagnosed as gastroesophageal reflux. Taking into consideration the Veteran's assertions of continuity of symptomatology from service until the present time period, the Board would like a VA examination to determine the extent of the claimed condition.

Next, the Veteran alleges having a current back disorder, stating that he was treated in military service in 1990 or 1991 when a metallic foreign body lodged in his back after being shot at while carrying out his duty assignment surveying a missile cable route. The Board on careful review of STRs cannot find such an instance of treatment. Notably, however, there is a June 2009 lumbar spine x-ray which showed a foreign body posteriorly and displaced to the left of T12-L1.        Since there is some post-service evidence of disability, the Board will take the Veteran's assertions of in-service injury at face value, at minimum for purpose of ordering a VA examination. See Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).

Hearing loss and tinnitus are both conditions of which current symptomatology    the Veteran is competent to report. He alleges both developed due to noise exposure as part of an Air Force helicopter crew. There is no record of a duty assignment involving a helicopter crew, only an assignment as a communications/cable systems operator, and as a result the Board first will request the Veteran's complete service personnel records to confirm service on or near a helicopter crew. See 38 C.F.R. § 3.159(c)(2) (VA will request relevant Federal records not already in its possession). In any event, a VA audiological exam should still be ordered on the manifestation and likely cause of conditions claimed.


Finally, the Veteran's claimed vision problems stem from loss of visual acuity. Generally, such a condition is not subject to service connection, because it is a congenital or developmental defect, not a disease or injury for compensation purposes. However, service connection is still permissible for such a disorder in the limited circumstance when there has been aggravation of a pre-existing congenital disease during service by superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990). That is essentially what the Veteran argues. He maintains that during service his sinus infection medication made his eye tissue sensitive to sunlight and caused his eyes to burn, degrading his vision. The Board defers further discussion of this theory of recovery until the Veteran undergoes a VA Compensation and Pension examination. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center (NPRC) and request the Veteran's complete service personnel file. All records received should then be associated with the claims file.

2. The RO/AMC should schedule the Veteran for a VA examination with a respiratory specialist to determine the etiology of the Veteran's claimed impaired breathing, including sinusitis and/or allergic rhinitis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner diagnose all current respiratory disorders the Veteran manifests, including any sinusitis and/or allergic rhinitis. Then please opine whether the diagnosed condition(s) is/are at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, to include the symptoms and treatment documented therein. Please also take into account the significance, if any, of the Veteran's history of smoking.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then schedule the Veteran for a VA examination with a gastrointestinal specialist to determine the etiology of the Veteran's claimed hiatal hernia. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner confirm the diagnosis of a hiatal hernia. If said condition is present, then please opine whether a hiatal hernia is     at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, to include the symptoms and treatment documented therein.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Then schedule the Veteran for a VA examination with an orthopedic surgeon to determine the etiology of          the Veteran's claimed back disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner confirm the diagnosis of a current back disorder -- or at minimum, the presence of retained foreign metallic body along the lumbar spine, at or near T12-L1. If said condition is present, then please opine whether it is              at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, to include consideration of the Veteran's reported medical history. Please give particular consideration to whether the condition in question may be of service origin, taking into account the real probability of in-service injury based on the size, material and location of any metallic foreign body that is visualized, and keeping      in mind the Veteran's alleged theory of recovery that this represents a bullet fragment wound.   

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Then schedule the Veteran for a VA examination with an audiologist to determine the etiology of the Veteran's claimed hearing loss and tinnitus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner confirm the diagnosis of hearing loss and tinnitus. If said conditions are present, then please opine whether hearing loss and/or tinnitus are at least as likely as not                    (50 percent or greater probability) etiologically related to the Veteran's military service, to include the symptoms and treatment documented therein and his assertions of in-service noise exposure. Also, regarding tinnitus, if diagnosed, consider and state whether onset of this condition may have been attributable to multiple sinus infections in service.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. Then schedule the Veteran for a VA examination        with a vision specialist to determine the etiology of the Veteran's claimed visual loss. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner confirm the diagnosis of a current visual loss condition.  If said condition is present, then please opine whether        it is at least as likely as not (50 percent or greater probability) that the Veteran had visual problems during service due to the theory he advances that medication taken for sinus infections made his eye tissue more sensitive to the impact of sunlight. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.



7. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

8. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)





These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


